IN THE SUPREME COURT OF THE STATE OF DELAWARE

KENNETH COBLE,                                   §
                                                 §       No. 461, 2014
         Defendant-Below, Appellant,             §
                                                 §       Court Below: Superior Court
         v.                                      §       of the State of Delaware,
                                                 §       in and for New Castle County
STATE OF DELAWARE,                               §
                                                 §       I.D. No. 1004005380
         Plaintiff-Below, Appellee.              §

                                  Submitted: May 13, 2015
                                   Decided: May 13, 2015

         Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                           ORDER

         This 13th day of May 2015, upon consideration of the parties’ briefs and the

record below, it appears to the Court that:

         (1) This is an appeal from the Superior Court’s denial of a motion for post-

conviction relief under Rule 61.1 Appellant Kenneth Coble argues that his trial

counsel was ineffective under Strickland2 for failing to insist that the State provide

more proof that Coble had been convicted of the three qualifying felonies required

for him to be classified as an habitual offender under 11 Del. C. § 4214(a), and to

advise him that he had the right to remain silent at his sentencing hearing.




1
    Super. Ct. Crim. R. 61.
2
    See Strickland v. Washington, 466 U.S. 668 (1984).
                                                     1
       (2) As the Superior Court properly found, Coble’s claim is procedurally

barred under Rule 61(i)(4)3 to the extent that he seeks to relitigate the question of

whether there was sufficient record evidence that he had been convicted of three

qualifying felonies.4       Coble raised that issue in the Superior Court before

sentencing and on direct appeal to this Court.5 This Court determined that the

claim was without merit.6

       (3) Furthermore, the Superior Court’s determination that there is no merit to

Coble’s Strickland claim was well supported by the factual record and was a

proper application of the governing law. As the Commissioner’s Report points

out, Coble is incorrect that there was no reliable evidence of his conviction in

North Carolina for felonious breaking and entering in 1987, aside from his

admission to the Superior Court that the State’s information was accurate.7 The

trial court record contained clear evidence of that previous conviction, including an

arrest warrant, a judgment and commitment form, and a signed plea transcript

displaying Coble’s full name, date of birth, and signature.8 Thus, his attorney was

not ineffective for failing to make the State prove the existence of three predicate

3
  Super. Ct. Crim. R. 61(i)(4) (barring the defendant from bringing a claim for relief that was
formerly adjudicated).
4
  State v. Coble, 2014 WL 1760950, at *3 (Del. Super. Ct. Apr. 30, 2014).
5
  See Coble v. State, 2012 WL 1952293 (Del. May 30, 2012).
6
  Id. at *1.
7
  See App. to Opening Br. at 163 (Tr. of Sentencing, July 6, 2011).
8
  See State v. Coble, 2014 WL 1760950, at *2 (Del. Super. Ct. Apr. 30, 2014); App. to Opening
Br. at 46-52 (Mot. to Declare Kenneth Coble a Habitual Offender, Ex. D); App. to Answering
Br. at 12 (State of North Carolina Tr. of Plea).
                                                   2
felonies, as there was sufficient record evidence to prove beyond a reasonable

doubt that Coble had been convicted of at least three predicate crimes.

       (4) Indeed, had Coble’s trial counsel encouraged Coble to dispute the State’s

proof of Coble’s previous convictions, which Coble himself admitted to on the

record, it would have provided him with no benefit, and could perhaps have been

seen as a lack of acceptance of responsibility. In view of the serious charges that

Coble faced and the strong evidence against him, it would have not have

constituted “ineffective assistance” for his counsel to agree with Coble’s own

inclination to plead guilty to less serious charges and hope for leniency from the

sentencing judge.9 That he was ultimately sentenced to the maximum term, life in

prison, does not provide a basis to second-guess a course of action that was

reasonable given the circumstances Coble confronted.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                                            BY THE COURT:
                                                            /s/ Leo E. Strine, Jr.
                                                            Chief Justice




9
  Coble’s trial counsel clarified in his Rule 61 affidavit that it was “Coble’s decision and his
decision alone to go forward with his sentencing on July 6, 2011 and not contest any of the
convictions listed by the State of Delaware’s habitual offender motion.” App. to Answering Br.
at 7 (Trial Counsel’s Answer to Coble’s Mot. for Postconviction Relief).
                                                   3